Title: To Thomas Jefferson from Tench Coxe, 9 April 1793
From: Coxe, Tench
To: Jefferson, Thomas



April 9. 1793

Mr. Coxe has the honor to inform Mr. Jefferson that Dutch Bills remain difficult to procure, and that English Bills can be obtained at 162½ ⅌Ct. being a Discount of £4.3.4 Curry. upon the £100 Stg. Mr. Coxe continues to think it extremely hazardous to remit by bills on Holland. Indeed he takes the liberty to say he would by no means risque them.
Mr. Jefferson will be able to procure such part of the sum as may  not be immediately necessary upon as good or lower terms a few days hence.
The Bank is not drawing on Britain or Holland.
